Citation Nr: 1441422	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder.
 
2.  Entitlement to service connection for diabetes mellitus, type II.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from February 1986 to May 1990.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2007 rating decision of the Columbia, South Carolina VA Regional Office (RO).  The case was certified by the Atlanta, Georgia RO.  
 
As noted the April 2007 rating decision denied entitlement to service connection for schizophrenia and bipolar disorder.  In a June 2011 rating decision the Atlanta RO denied entitlement to service connection for posttraumatic stress disorder.  The United States Court of Appeals for Veterans Claims (Court), however, has held that when a Veteran asserts a claim for a psychiatric disability, VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has been variously diagnosed with such acquired psychiatric disorders as posttraumatic stress disorder, bipolar disorder, schizophrenia, generalized anxiety disorder, and a delusional disorder the Board has characterized his claim generally as one for an acquired psychiatric disorder
 
The Veteran was afforded a Travel Board hearing in September 2012 before the undersigned sitting at Atlanta, Georgia.  The transcript is of record.
 
In March 2013, the Board dismissed the issue of entitlement to service connection for malaria from appellate consideration.  The issues of entitlement to service connection for an acquired psychiatric disorder and type II diabetes were remanded for further development.
 
 

FINDINGS OF FACT
 
1.  There is no supporting evidence that the Veteran engaged in combat during service and no credible evidence corroborating any other claimed in-service stressors. 
 
2.  The veteran does not have PTSD as a result of a verified in-service stressor. 
 
3.  An acquired psychiatric disorder, to include paranoid schizophrenia, a bipolar disorder, major depression, and anxiety, was not manifest in service; a psychosis was not compensably disabling within one year of discharge from active duty; and an acquired psychiatric disorder is otherwise unrelated to service.
 
4.  Type II diabetes mellitus was not manifested in service or to a compensably disabling degree within one year of discharge from active duty, and it is otherwise unrelated to service.
 
 
CONCLUSIONS OF LAW
 
1.  An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5103, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2013).
 
2.  Diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5107: 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims.
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims, to include remanding the case for further development and affording him VA examinations.  He presented testimony before the undersigned in September 2012.  During the course of the hearing, the undersigned elicited testimony from the Veteran regarding the relevant issues, explained the issues and suggested the submission of evidence that might substantiate the claim.  See 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication and that any procedural errors in the development and consideration of the claim are non-prejudicial to the appellant. 38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claims are ready to be considered on the merits.  
 
Law and Regulations 
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be evidence of an etiological relationship between a current disability and service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306. 
 
Where a veteran continuously served 90 days or more during a period of war or during peacetime service after December 31, 1946 and either diabetes mellitus and/or a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  
 
Service connection for an acquired psychiatric disorder  
 
Factual Background
 
The Veteran served during peacetime as an aviation operations specialist.  His service included one year of overseas service.  
 
Review of the record reflects that the Veteran's service treatment records are missing except for the June 1985 entrance examination report.  Efforts to retrieve all service treatment records have been unsuccessful.  Some of his personnel records are available and show that he was given nonjudicial punishment for the wrongful use of a controlled substance.  His punishment included a reduction in rank and a fine.  The appellant's personnel records reflect that he obtained a "secret" clearance in August 1986.
 
The Veteran was afforded a comprehensive VA examination in May 1991 pursuant to a claim unrelated to this appeal.  His psychiatric and personality status were evaluated and he was described as coherent, alert, oriented in all spheres, relevant and pleasant during the interview.  No psychiatric diagnosis was offered.
 
Subsequent VA outpatient records during the 1990s do not refer to any psychiatric complaints.  In April 1999, it was recorded that the Veteran was seen for emotional problems, and he indicated that he was depressed.  VA outpatient records dating from June 2001 reflect that he was anxious and depressed.  A generalized anxiety disorder was diagnosed.  In September 2001, the appellant related that he had been nervous and jittery for several weeks.  An assessment of depressive disorder with agitation was rendered.  He requested inpatient hospitalization in September 2001 due to anxiety and said that this was related to the World Trade Center bombings.  It was reported in May 2002 that he was having marital problems and irrational thinking whereupon a diagnosis of paranoid personality disorder was provided.  An assessment of chronic paranoid schizophrenia was recorded in June 2002.  He was admitted between July and August 2002 with a primary diagnosis of cannabis abuse on Axis I, and narcissistic personality disorder and antisocial traits on Axis II.  Diagnoses of polysubstance abuse and impulse control disorder were also recorded.  On seeking treatment for psychiatric symptomatology in November and December 2002, diagnoses of narcissistic personality disorder with antisocial traits and paranoid personality with psychosis were rendered.
 
He was admitted to Central State Hospital in February 2003 and related that he had been treated at the VA mental health clinic for several years for depression. At discharge, the Axis I diagnosis was major depression.  

The Veteran was admitted to Coliseum Psychiatric Hospital in April 2003 after threatening his wife and reporting that he was hearing voices.  The appellant was noted to have had two prior inpatient psychiatric hospitalizations.  At his discharge, the diagnosis was bipolar affective disorder.  In July 2003, the appellant stated that the problems he was having with his wife was due to marijuana use which caused him to become paranoid about things.  
 
In July 2006, the Veteran asserted that his psychiatric disorder was the direct result of his assignment and participation in a classified Marine Corps operation entitled the 'War Room" between 1987 and 1988.  He related that he developed memory loss after the termination of the project, returned a day late to his station and was charged with an unauthorized absence.  
 
A claim of entitlement to service connection for a bipolar disorder and schizophrenia was received in September 2006.  The Veteran stated that he believed these conditions were the direct result of his service in the Marine Corps as the only war room non-commissioned officer at Marine Aircraft Group 14 which was a special assignment and extremely stressful.
 
The Veteran wrote in August 2008 that he participated in a covert military operation that included psychological conditioning with unknown drugs, therapy and electroshock treatments.  He said that this resulted in severe psychological problems that made it hard to retain certain memories.
 
In December 2010, a licensed social worker at the Macon, Georgia Vet Center wrote that the Veteran had received treatment since July 2010.  PTSD was diagnosed as the result of traumatic "combat" exposure during classified operations while enlisted in the Marines.  Combat exposure was described as being ordered to use deadly force in hand-to-hand combat, receiving incoming fire and seeing multiple injured individuals and dead bodies.  It was determined that the Veteran had symptoms in all three domains of PTSD and that he endorsed intrusive thoughts, recurrent nightmares, avoidance of public settings, severe hypervigilance, elevated startle response, increased irritability, and severe insomnia.  The Veteran was reported to have severe deficits in concentration/memory/attention/comprehension that had emerged since his discharge from service.  The examiner noted that the Veteran did not have any psychiatric diagnoses or significant symptoms of anxiety or depression prior to his participation in the classified military operations.  It was opined that "Therefore it is my clinical opinion that his PTSD diagnosis is a direct result of his traumatic combat exposure during his classified military service."
 
In September 2012, the Veteran testified that he had PTSD due to a psychological conditioning program in service.  He stated that on one occasion  he was injected with drugs when he reported for duty.  These drugs purportedly made him feel good.  He reported subsequently being treated with electroshock therapy.  The appellant related that afterwards, he started to not feel things and would become very angry.  He also said that he was told to board planes and go on operations to different places and would not be told where he was going.  He alleged that he had engaged in combat operations but could not clearly remember who the enemy combatants were but thought that this may have occurred in Panama or Colombia.  The appellant related that as a result, he began to self-medicate and would get high all the time.
 
The Veteran was afforded a VA examination for PTSD purposes in December 2013.  The examiner indicated that the claims file was reviewed.  It was noted that he had been screened for PTSD in April 2011 with negative results.  The appellant admitted to smoking marijuana several times a day whereupon the examiner surmised that he was likely under the influence of marijuana during the interview.  Following examination, it was found that he did not have a diagnosis of PTSD that conformed to DMS-V criteria based on current evaluation.  The  diagnosis was cannabis use disorder.
 
Legal Analysis
 
At the outset, the Board acknowledges that the Veteran's service treatment records are not available and efforts to retrieve them have been unsuccessful.  The lack of such documentation is not, however, fatal to his claim if the evidence otherwise supports a basis for service connection.  The appellant may still be able to establish service connection by submitting evidence that current disability is causally related to service, particularly by submitting evidence showing treatment for the claimed disability in proximity to service.
 
The Veteran has been seen psychiatric symptoms since approximately 1999.  Following this treatment he has been diagnosed with a generalized anxiety disorder, paranoid schizophrenia, drug-induced schizophrenia, polysubstance abuse, a personality disorder, a bipolar disorder, major depression, a mood disorder, a psychosis, an impulse control disorder and a schizoaffective disorder.  However, despite clinical records dating from 1991 when no psychiatric disorder was found, no objective evidence of an acquired psychiatric disorder or evidence of a compensably disabling psychosis is recorded until 1999, years after discharge from active duty.  In view of such, an acquired psychiatric disorder may not be found to be of service onset, nor does the presumption of service connection for a psychosis attach.  As such, service connection for an acquired psychiatric disorder, including a psychosis, is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the personality disorders that have been diagnosed since service are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes. 38 C.F.R. § 3.303(c).
 
The Veteran asserts that he now has PTSD as the result of traumatic inservice stressors including a secret psychological conditioning program involving injection of drugs and electroshock therapy that desensitized him and made him angry, and participation in a "War Room" leading to memory loss.  He has stated he was involved in "secret" missions where he engaged in "hostile combat operations" in various places where he allegedly was neither told where he was nor who the enemy combatants were.  The appellant avers that this caused him to self-medicate resulting in his constant inebriated state.  A diagnosis of PTSD was rendered by a Vet Center clinician in 2010 based on the Veteran's self-reported "combat-related" stressors.  The Veteran has thus satisfied the first element for a claim of service connection for PTSD, namely, a diagnosis of that disorder.  Therefore, the issue before the Board is whether his claimed in-service stressors satisfy the second criterion - credible supporting evidence that the claimed stressors actually occurred, and whether there is a link, established by clinical evidence, between the current diagnosis of PTSD and the claimed in-service stressors.  
 
Initially, the Board acknowledges the fact that the appellant had a "secret" clearance.  That fact, standing alone, however, is not evidence that he was subjected to a verified inservice stressor.  Indeed, the Veteran had peacetime service and there is no corroborative evidence that he engaged in combat at any time.  His service personnel records to not reflect any award which would even remotely suggest combat service.  38 C.F.R. § 3.304(f).  His military occupational specialty of avionics operations specialist is not indicative of a combat role.  The Veteran does not claim that he was wounded inservice.  In fact, there was no mention of traumatic combat exposure until 2010 when the appellant presented a highly detailed account of engaging a vague and unspecified enemy in locations of which he had no specific knowledge, except that it may have been Panama or Colombia.  The Board has carefully considered his lay statements and testimony in this regard.  However, his assertions that he came under enemy fire, engaged in hand-to-hand combat and saw multiple injured individuals as well as dead bodies are not corroborated to any extent and do not establish credible participation in military combat.  As such, the Board finds that the Veteran did not engage in combat with an enemy and his statements alone are not sufficient to establish the occurrence of any in-service combat stressor.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  
 
Hence, the Vet Center social worker's 2010 diagnosis of PTSD, which was based on the appellant's own account rather than independent corroborating evidence, is speculative and of diminished probative value because it is based on an unsubstantiated account of combat stressors.  As such, this opinion is not reliable or persuasive.  Standing alone, a diagnosis of PTSD does not suffice to prove the occurrence of the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The question of whether a specific event reported by a veteran as a stressor is a question of fact for the Board to decide. See Wilson v. Derwinski, 2 Vet. App. 614 (1992)).  The Board is not bound to accept the Veteran's uncorroborated account of his experiences. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.).  
 
It was only beginning in 2006 that the Veteran began to provide generalized accounts of stressors, including an allegedly stressful 'War Room' experience and an allegedly covert military operation that included psychological conditioning with injection of drugs and electroshock on one occasion..  However, there is no evidence in the claims folder corroborating these or any other alleged stressor except to the extent that he was punished for wrongful use of a controlled substance during active duty.  

When the appellant initially sought treatment from VA in 1999 and the early 2000s, the Veteran reported anxiety and depression but did not refer to any other symptoms typically associated with PTSD.  The Veteran did not report intrusive thoughts, flashbacks, recurrent nightmares, hypervigilance, elevated startle response, insomnia or increased irritability that he endorsed some years later.  He did not provide a history of any stressors, combat or otherwise, when initially evaluated.  The record indicates that the Veteran used marijuana excessively as evidenced by the Axis I diagnosis of cannabis abuse on VA admission between July and August 2002, and his statement in July 2003 that his substance abuse was the basis for his troubled marital relationship.  He admitted that smoking marijuana caused him to become paranoid.  The evidence reflects that during this period, psychoses and personality disorders were the primary diagnoses rendered, followed by substance abuse.  When evaluated by VA for compensation and pension purposes in December 2012, the examiner noted that screening for PTSD in 2011 was negative.  The examiner reviewed the record in conjunction with the examination and unequivocally determined that the appellant did not have PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (2014).  Greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this regard, the Board finds that the opinion by the VA psychologist in 2012 is more persuasive and probative than the Vet Center Social Worker in 2010 who did not indicate that the Veteran's records were reviewed, and, moreover, based her diagnosis of PTSD on unsubstantiated stressors reported by the Veteran.  Service connection is precluded by law for the cannabis use disorder diagnosed on VA examination in December 2012. See 38 C.F.R. § 3.301 (2014). 
 
In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In this regard, the Veteran argues that he has a current psychiatric disorder that had its origins during active military service.  The Board rejects this assertion because his statements and history, when weighed against the other objective evidence of record, are not probative.  The most probative clinical evidence clearly demonstrates that an acquired psychiatric disorder was first demonstrated more than a decade after discharge from service and the appellant's reported stressors do not support a diagnosis of PTSD.  As a layperson, the Veteran is not competent to provide medical evidence sufficient to establish in-service incurrence of an acquired psychiatric disorder.  Such evidence requires medical knowledge provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 
Accordingly, as the preponderance of the evidence is against the Veteran's claim service connection for an acquired psychiatric disorder, however diagnosed, must be denied. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).
 
Type II diabetes.
 
Factual Background
 
The Veteran was afforded a VA general medical examination in May 1991 pursuant to a claim unrelated to this appeal.  He stated that he was in good health and denied any history of diabetes mellitus.  Subsequent VA outpatient records during the 1990s do not refer to diabetes.  Indeed, it was not until  June 2001 reflect that VA records show that he needed care for type II diabetes.  A problem list indicated that he had been treated for the disorder since July 2000.  While hospitalized at Coliseum Psychiatric Hospital in April 2003, the Veteran stated that he had had a history non-insulin dependent diabetes for the past three years and was maintained on Glucophage.
 
A claim for service connection of type II diabetes was received in June 2006.
 
In July 2006, the Veteran denied having any documentation to submit concerning onset of diabetes, but after taking a lot of medicines for his mental health disorder, he developed the disorder.  He stated that he was convinced that diabetes was the result of psychotropic medication effects on his body.  In August 2008, he said that he participated in a covert military operation that included psychological conditioning with unknown drugs that raised his "blood chemistry levels" from which he developed diabetes.  He maintained that as such, type II diabetes was also related to an emotional/psychological disorder.
 
The Veteran was afforded a VA examination for diabetes purposes in December 2013.  The examiner indicated that the Veteran's VA Health Administration records were reviewed.  Diabetes mellitus, type II was diagnosed with date of onset in July 2000.  
 
Legal Analysis
 
The Veteran's service treatment records are not available with the exception of the service entrance examination report.  However, a veteran may still be able to establish service connection by submitting evidence that the current disability is causally related to service, particularly by submitting evidence of treatment for the claimed disabilities in proximity to active service.  
 
In this case however, that when the appellant was initially afforded a VA examination in May 1991, he denied diabetes.  It is not indicated whether any laboratory studies were conducted on that occasion but subsequent VA outpatient records dated throughout the 1990s do not demonstrate a diagnosis of diabetes.  The evidence does not reflect a diagnosis of type II diabetes until 2000.  This is a decade after discharge from active duty.  As such, the Board concludes that direct service connection is not warranted for diabetes, and that diabetes may not be presumed to be related to service as the disorder was not demonstrated to a degree of 10 percent within one year of discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  
 
The Veteran does not primarily contend that type II diabetes is of service onset.  Rather, he asserts that this disease is related to or is secondary to medication taken for emotional upset/psychiatric disorders related to service.  However, as reflected above, service connection for an acquired psychiatric disorder has been denied.  As such, there is no basis to consider service connection for type II diabetes as secondary thereto.  See 38 C.F.R. § 3.310 (2014).
 
The Board has carefully considered the appellant's statements to the effect that type II diabetes is related to service or a service-related disorder.  However, the evidence clearly demonstrates that he did not have diabetes until at least a decade after discharge from active duty.  Moreover, the disability to which he attributes onset of type II diabetes is not service connected.  There is no competent opinion of record that ascribes type II diabetes to service.  In view of such, his statements and assertions in this regard are not credible or probative.  Therefore, service connection for diabetes, type II, must be denied.
 
Under the circumstances, the preponderance of the evidence is against the claim of entitlement to service connection for type II diabetes, there is no doubt to be resolved and claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia, bipolar disorder, major depression, PTSD, anxiety and depression, is denied.
 
Entitlement to service connection for diabetes mellitus, type II, is denied.
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


